DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 18 December 2020 is acknowledged. Although the reply states that the restriction is traversed, no additional arguments have been presented and therefore the requirement is still deemed proper and is made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hitt US Patent Application Publication 2009/0007706 (hereinafter referred to as Hitt).
Regarding claim 1, Hitt discloses a system (described in claims 9-14) comprising a plurality of sensor nodes (fig. 2 and fig. 8) comprising one or more sensors (located within probe body as shown in fig. 10A) to be positioned below the surface of a material (earth), the one or more sensors configured to collect data regarding one or more sub-surface material characteristics (moisture), a power supply (solar or battery), and a communication device (transceiver and antenna), a controller (computer 190) and a data gateway 168 communicatively coupled to at least one sensor node of the plurality of sensor nodes wherein the gateway is configured to receive data collected by the one or more sensors, store the data received from the one or more sensors, and transmit the stored data to the controller (claim 9 and fig. 5) wherein the controller is configured to display data associated with the at least one or more sub-surface material characteristics as claimed.
Regarding claim 2, Hitt discloses receiving a signal which is transmitted via the controller to adjust one or more characteristics of the sensor node as claimed (paragraph 0064).
Regarding claim 3, Hitt discloses one or more operational devices (such as irrigation devices) and the controller is further configured to adjust one or more characteristics of the operational device in response to data received from the plurality of sensor nodes as claimed.
claim 4, the sensor and communication device of Hitt are contained within a single housing as claimed.
Regarding claim 5, the sensors of Hitt can be contained in separate housings as claimed and shown in fig. 2.
Regarding claim 6, Hitt discloses a first sensor node and an additional sensor node as claimed, wherein the first sensor node is configured to transmit collected data to the additional sensor node and the additional sensor node is configured to store the data received, store data collected, and transmit the stored data to the data gateway since Hitt describes the sensor nodes communicating with one another to share data and each node can perform each action claimed (paragraph 0043).
Regarding claim 7, the material of Hitt is soil as claimed.
Regarding claim 8, the sensors of Hitt are electroconductivity sensors as claimed (paragraph 0050).
Regarding claim 9, Hitt discloses the sensors comprising one or more temperature sensors configured to collect data regarding a temperature of the material as claimed (paragraph 0050).
Regarding claim 11, Hitt discloses the use of one or more moisture sensors 9paragraph 0050) for collecting data regarding a moisture level of the material as claimed.
Regarding claim 12, fig. 10A of Hitt illustrates the moisture sensors as being located at first and second depths which are different as claimed. 
Regarding claim 14, the data gateway of Hitt is configured to transmit stored data to the controller via a network as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitt.
Regarding claim 10, Hitt discloses the claimed invention but does not explicitly disclose the temperature sensors disposed at different depths in the material as claimed. Hitt does disclose in fig. 10A and 10B, moisture sensors at different depths in the sensor and in paragraph 0050 the possibility of using temperature sensors instead of moisture sensors. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have placed temperature sensors at different depths within the sensors themselves in order to measure the temperature at different depths to better monitor soil conditions for temperature changes such as freezes.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitt and Paterson et al. US Patent Application Publication 2009/0302870 (hereinafter referred to as Paterson).
Regarding claim 13, Hitt discloses the claimed invention but does not explicitly disclose the specific moisture sensor claimed. Paterson teaches a soil moisture sensor with a data transmitter as shown in fig. 2 comprising an LC circuit, an oscillator and a 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARK A SHABMAN/           Examiner, Art Unit 2861